Citation Nr: 0924712	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  08-26 085A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for bilateral hearing loss.

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the military from July 
1955 to April 1957.

This appeal to the Board of Veterans' Appeals (Board) is from 
a May 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which denied the Veteran's claims for service connection for 
bilateral hearing loss, tinnitus, and a left knee disorder.

In December 2007, so within one year of receiving 
notification of that May 2007 rating decision, the Veteran 
submitted his notice of disagreement (NOD), 
but only contesting the denials of his claims for bilateral 
hearing loss and a left knee disorder.  See 38 C.F.R. § 
20.201 (2008).  The RO subsequently issued a statement of the 
case (SOC) in August 2008 concerning these two claims, and he 
responded by filing a timely substantive appeal (VA Form 9) 
in September 2008 perfecting his appeal to the Board of these 
two claims.  38 C.F.R. § 20.200 (2008).

But, significantly, the Veteran failed to file a timely NOD 
to initiate an appeal for service connection for tinnitus.  
38 C.F.R. §§ 20.202, 20.302(b) (2008).  Thus, he never 
initiated, let alone perfected with a timely substantive 
appeal, the appeal of that claim for tinnitus - and so, it 
is not at issue in this appeal.  Moreover, because he did not 
appeal that May 2007 RO decision denying his claim for 
tinnitus, that decision is final and binding on him based on 
the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2008).  He 
therefore needs to submit new and material evidence to reopen 
this claim before the claim may be readjudicated on its 
underlying merits.  38 C.F.R. § 3.156.  And to do this, he 
should file this petition to reopen this claim at the RO and, 
if denied, appeal the decision to the Board to have the Board 
consider this additional issue.

As for the claims that are currently before the Board, for 
bilateral hearing loss and a left knee disorder, the Board 
has advanced them on the docket pursuant to 
38 C.F.R. § 20.900(c) (2008) and 38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The Board is remanding the left knee claim to the RO via the 
Appeals Management Center (AMC) for further development and 
consideration.  Whereas the Board is going ahead and deciding 
the claim for bilateral hearing loss.


FINDINGS OF FACT

1.  The Veteran's service treatment records (STRs) are 
missing, presumably destroyed in a 1973 fire at the National 
Personnel Records Center (NPRC), a military records 
repository.  Therefore, unfortunately, these records are not 
available for consideration in this appeal.  Still, though, 
there is no indication the Veteran had bilateral hearing loss 
during service or sensorineural hearing loss, in particular, 
within one year of his discharge or even for many ensuing 
years.  

2.  In addition, the December 2008 VA compensation 
examination report provides competent medical evidence 
specifically discounting the notion that the Veteran's 
current bilateral hearing loss is etiologically linked to his 
military service, including to any acoustic trauma that he 
may have sustained in service.


CONCLUSION OF LAW

The Veteran's bilateral hearing loss was not incurred in or 
aggravated by his military service and may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.385 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  



Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, the Supreme 
Court of the United States recently reversed the Federal 
Circuit's holding in Shinseki v. Sanders, 556 U. S. ___ 
(2009).  The Supreme Court held that the Federal Circuit 
placed an "unreasonable evidentiary burden upon the VA..." by 
creating a presumption of prejudice with regard to deficient 
VCAA notice.  (slip. op. at 11).  The Supreme Court 
reiterated that "the party that 'seeks to have a judgment 
set aside because of an erroneous ruling carries the burden 
of showing that prejudice resulted.'"  Id., citing Palmer v. 
Hoffman, 318 U. S. 109, 116 (1943); see also Tipton v. Socony 
Mobil Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United 
States v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. 
McDonough Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 
553 (1984); Market Street R. Co. v. Railroad Comm'n of Cal., 
324 U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information was 
necessary to substantiate his claims had a "natural effect" 
of prejudice, but that deficiencies regarding what portions 
of evidence VA would obtain and what portions the Veteran 
must provide did not.  (slip. op. at 3).  



Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
December 2006.  The letter informed him of the evidence 
required to substantiate his claim and of his and VA's 
respective responsibilities in obtaining supporting evidence.  
The letter also complied with Dingess by discussing the 
downstream disability rating and effective date elements of 
the claim.  And of equal or even greater significance, the 
VCAA notice was provided before the RO's initial unfavorable 
decision on the claim in May 2007, the preferred sequence.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  See also Mayfield IV and Prickett, supra.  



VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  When, as here, the STRs are lost or missing, VA has 
a heightened obligation to satisfy the duty to assist.  
The Veteran's STRs appear to have been destroyed in the 1973 
fire at the NPRC in St. Louis, Missouri, a military records 
repository.  Under these circumstances, the Court has held 
that VA has a heightened duty "to consider the applicability 
of the benefit of the doubt rule, to assist the claimant in 
developing the claim, and to explain its decision ....."  
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing 
Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

No presumption, however, either in favor of the claimant or 
against VA, arises when there are lost or missing service 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) (Court declined to apply "adverse presumption" 
against VA where records had been lost or destroyed while in 
Government control because bad faith or negligent destruction 
of the documents had not been shown).  Moreover, the mere 
fact, alone, that these records concerning the Veteran's 
service are missing and presumed destroyed does not obviate 
the need for him to still have medical nexus evidence 
supporting his claim by suggesting a correlation between his 
currently claimed condition - here, bilateral hearing loss, 
and his military service.  See Milostan v. Brown, 4 Vet. App. 
250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 
406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991)).  In other words, missing STRs do not lower the 
threshold for an allowance of a claim.  There is no reverse 
presumption for granting a claim.  The legal standard for 
proving a claim is not lowered; rather, the Board's 
obligation to discuss and evaluate evidence is heightened.  
See Russo v. Brown, 9 Vet. App. 46 (1996).  Cf. Collette v. 
Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 
Vet. App. 188, 194-95 (1999).  And, unfortunately, the record 
does not contain the required supporting medical nexus 
evidence in this particular instance.

The RO attempted to obtain the Veteran's STRs from the NPRC.  
However, the RO was notified that these records and Surgeon 
General's Office (SGO) records, an alternate source of 
service records, were likely destroyed in the 1973 fire and 
that the file cannot be reconstructed.  In this regard, in an 
April 2007 Memorandum, VA notified the Veteran that all 
procedures to obtain his missing STRs were correctly 
followed, and that all efforts had been exhausted such that 
further attempts would be futile.  There is no basis for any 
further pursuit of his STRs.  38 C.F.R. § 3.159(c)(3).  
Notably, though, he personally submitted copies of some 
service personnel records that were in his personal 
possession.

It is equally significant that the RO arranged for a December 
2008 VA compensation examination for a medical nexus opinion 
concerning the cause of the Veteran's bilateral hearing loss 
- including, in particular, in terms of whether it is 
attributable to his military service.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006), 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The Board is therefore satisfied that VA has 
provided all assistance required by the VCAA.  
38 U.S.C.A. § 5103A.

II.  Analysis-Entitlement to Service Connection for 
Bilateral Hearing Loss

The Veteran contends he has bilateral hearing loss from 
exposure to excessively loud noise during his service in 
South Korea, near the DMZ, shortly after the Korean Conflict.  
He adds that, while training in Korea under simulated combat 
conditions with a heavy weapons company, he was exposed to 
105 mm Howitzers and 71 mm mortars.

Service connection may be granted if it is shown the Veteran 
suffers from a disability resulting from an injury sustained 
or a disease contracted in the line of duty, or for 
aggravation during service of a pre-existing condition beyond 
its natural progression.  38 U.S.C.A. §§ 1131, 1153; 38 
C.F.R. §§ 3.303, 3.306.


To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996).  

Organic diseases of the nervous system - such as 
sensorineural hearing loss, will be presumed to have been 
incurred in service if manifested to a compensable degree of 
at least 10-percent disabling within one year after service.  
This presumption, however, is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

So service connection may be established either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
According to VA standards, however, impaired hearing will 
only be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

For service connection, it is not required that a hearing 
loss disability by the standards of 38 C.F.R. § 3.385 be 
demonstrated during service, although a hearing loss 
disability by these standards must be currently present, and 
service connection is possible if the current hearing loss 
disability can be adequately linked to service.  Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).



Service connection for hearing loss may be granted where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting regulatory requirements for 
hearing loss disability for VA purposes (i.e., 38 C.F.R. 
§ 3.385), and a medically sound basis upon which to attribute 
the post-service findings to the injury in service, as 
opposed to intercurrent causes.  Hensley, 5 Vet. App. at 159.  

As already acknowledged, the Veteran's STRs are unavailable 
and, thus, cannot be considered in this appeal.  And as also 
already alluded to, when at least a portion of the STRs are 
lost or missing, presumably destroyed, the Court has held 
that VA has a heightened duty "to consider the applicability 
of the benefit of the doubt rule, to assist the claimant in 
developing the claim, and to explain its decision...."  Cromer, 
19 Vet. App. 217-18; see also Cuevas, 3 Vet. App. 548; 
O'Hare, 1 Vet. App. 367.

The initial point worth mentioning is that there is no 
disputing the Veteran meets the first and perhaps most 
fundamental requirement for any service-connection claim, 
that is, has proof he has the currently claimed disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating 
service connection presupposes a current diagnosis of the 
condition claimed; without this minimum level of proof, there 
is no valid claim).  The report of the December 2008 VA 
audiology examination confirms the Veteran has bilateral 
sensorineural hearing loss.  Also, the puretone thresholds 
from an audiogram during that examination satisfy the 
regulatory requirements for bilateral hearing loss disability 
according to 38 C.F.R. § 3.385.  So resolution of this appeal 
turns on whether there also is competent evidence attributing 
this current bilateral sensorineural hearing loss disability 
to the Veteran's military service - and especially to the 
type of acoustic trauma he has alleged.  See Watson v. Brown, 
4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

Unfortunately, it is in this critical respect that the 
Veteran's claim fails.  There is competent medical evidence 
of record specifically discounting the notion that his 
bilateral hearing loss is etiologically linked to his 
military service.  In this regard, the December 2008 VA 
audiological compensation examiner concluded the Veteran's 
bilateral hearing loss was not caused by or a result of noise 
exposure during his military service in Korea.  There is no 
medical opinion to the contrary.

Also quite fatal to the Veteran's claim is that he admittedly 
did not have any relevant complaints or symptoms or seek 
treatment for problems with his hearing either during his 
period of active duty service or even for some 49 years 
afterwards.  See Struck v. Brown, 9 Vet. App. 145 (1996).  In 
light of his missing STRs, the Board would be inclined to 
give credence to such an assertion otherwise, but for the 
fact that there is an absence of any relevant complaint, 
treatment, or diagnosis for any ear disorder, let alone 
bilateral hearing loss, until 2006, nearly half a century 
after his alleged injury in service.  Indeed, even he, 
himself, admitted to the VA examiner that his hearing loss 
had not even begun until about 10 years prior to that 
evaluation, meaning not until 1998 or thereabouts, so 
admittedly many years (indeed several decades) after his 
military service concluded.  The lapse of so many years after 
separation from service before the initial manifestation of 
this disease provides highly probative evidence against the 
claim.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (ruling that a prolonged period without medical 
complaint can be considered, along with other factors, as 
evidence of whether an injury or a disease was incurred in 
service resulting in any chronic or persistent disability).  
This also, in turn, serves to greatly lessen the significance 
of the missing STRs because, even by the Veteran's own 
admission, he did not have any complaints about his hearing 
while in service, so no reason to have sought any treatment 
that would have been documented in those STRs, even were they 
available for consideration.



In any event, as explained, the mere fact that the Veteran 
admittedly did not have indications of hearing loss during 
service, or when separating from service, or even for many 
ensuing years, is not altogether dispositive of his claim.  
The governing laws and regulations do not require in-service 
complaints of or treatment for hearing loss in order to 
establish entitlement to service connection.  Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Rather, it is only 
required that he currently have sufficient hearing loss to 
meet the threshold minimum requirements of 38 C.F.R. § 3.385 
to be considered an actual disability by VA standards 
(which, as mentioned, he does), and that he have competent 
evidence etiologically linking his current hearing loss 
disability to his military service, unfortunately which he 
does not.  See again Hensley.

Further, there is also no alternative basis for a nexus in 
the form of evidence of a chronic disorder in service or any 
continuity of symptomatology after service.  See 38 U.S.C.A. 
§ 1112; 38 C.F.R. § 3.303(b); 3.307; 3.309; Savage v. Gober, 
10 Vet. App. 488, 494-97 (1997).  Again, there is no history 
of complaint, treatment, or diagnosis of the Veteran's 
current hearing loss disability either in service or for many 
years after.  So, overall, the evidence of record does not 
support his claim.  

Moreover, in addition to the medical evidence, the Board has 
considered the Veteran's lay statements in support of his 
claim.  He also has submitted medical literature purportedly 
linking his hearing loss disability to his military service, 
but this evidence does not refer to the specific facts in his 
own case.  Where medical article or treatise evidence, 
standing alone, discusses generic relationships with a degree 
of certainty such that, under the facts of a specific case, 
there is at least plausible causality based upon objective 
facts rather than on an unsubstantiated lay opinion, a 
claimant may use such evidence to meet the requirement for a 
medical nexus.  Wallin v. West, 11 Vet. App. 509 (1998).  
However, an attempt to establish a medical nexus between 
service and a disease or injury solely by generic information 
in a medical journal or treatise "is too general and 
inclusive."  Sacks v. West, 11 Vet. App. 314, 317 (1998) 
(holding that a medical article that contained a generic 
statement regarding a possible link between a service-
incurred mouth blister and a present pemphigus vulgaris 
condition did not satisfy the nexus element).  Still, medical 
treatise evidence can provide important support when combined 
with an opinion of a medical professional.  Mattern v. West, 
12 Vet. App. 222, 228 (1999).  See also Rucker v. Brown, 10 
Vet. App. 67, 73-74 (1997) (holding that evidence from 
scientific journal combined with doctor's statements was 
"adequate to meet the threshold test of plausibility").  
Here, though, it is worth reiterating that the December 2008 
VA compensation examiner expressly declined to causally link 
the Veteran's current bilateral sensorineural hearing loss 
disability to his military service - and in particular to 
the type of acoustic trauma alleged.  So the commenting 
doctor's opinion, in this specific instance, does not support 
the medical treatise evidence the Veteran submitted of such a 
possible correlation.  Indeed, the VA examiner's opinion is 
directly to the contrary.

While the Veteran may well believe that his current bilateral 
hearing loss disability is traceable back to acoustic trauma 
he sustained in service, in the manner alleged, as a layman 
without any medical training or expertise, he is not 
qualified to render a probative opinion on the determinative 
issue of causation.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 494-95 
(1991) (laypersons are not competent to render medical 
opinions).  And, again, even he himself readily admits to not 
having experienced any relevant symptoms for many years after 
service - until, at the earliest, 1998 or thereabouts (i.e., 
about 10 years prior to the December 2008 VA compensation 
examination).  Consequently, although he is competent - even 
as a layman, to say he had experienced diminished hearing for 
quite a while before that VA examination, this reported 
history of his hearing loss, in relative terms, still does 
not date back to anywhere near when he was in the military 
and last experienced the type acoustic trauma claimed.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  See also Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")).  See, too, 
38 C.F.R. § 3.159(a)(2).

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for bilateral hearing loss.  So there is no 
reasonable doubt to resolve in his favor, and his claim must 
be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

The claim for service connection for bilateral hearing loss 
is denied.


REMAND

Before addressing the remaining claim on appeal for a left 
knee disorder, the Board finds that additional development is 
required.  

It is unclear whether the RO attempted to obtain all of the 
Veteran's outstanding VA treatment records for his claimed 
left knee disability.  Concerning this, the Board 
acknowledges his February 2009 statement that he has been 
under the care of the Naples VA Primary Care Clinic for 
several years.  Indeed, there appear to be limited outpatient 
treatment records in the claims file from the Bay Pines 
VA Healthcare System (VAHCS), pertinent to his left knee 
claim, dated only from October 2006 to April 2007.  The Bay 
Pines VAHCS is the parent facility of the Naples VA Primary 
Care Clinic.  It therefore is unclear whether the claims file 
contains all of his pertinent VA treatment records at the Bay 
Pines VAHCS, including those in particular at the Naples VA 
Primary Care Clinic.  

So, at minimum, VA needs to obtain all of the Veteran's 
relevant treatment records from the Naples VA Primary Care 
Clinic and its parent facility, Bay Pines VAHCS.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA has constructive, if 
not actual, notice of this evidence because it is generated 
within VA's healthcare system).  See also 
38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§  3.159(c)(2), (c)(3).

On remand, the AMC must attempt to obtain these additional 
records and, if they do not exist, must make an express 
declaration confirming that further attempts to obtain them 
would be futile.  The Veteran should also be apprised of the 
latter situation, if it arises.  

The Veteran also indicates there may be outstanding VA 
treatment records regarding his tinnitus (ringing in his 
ears) at the Naples VA Primary Care Clinic.  But as already 
explained, there is presently no tinnitus claim at issue on 
appeal since he did not appeal the RO's May 2007 decision 
denying this additional claim.  38 C.F.R. § 20.200.  
Therefore, these additional records concerning his tinnitus 
have no bearing on this appeal and, thus, need not be 
obtained - unlike those that, instead, concern his left knee 
disability.  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

Accordingly, the claim concerning the left knee disability is 
REMANDED for the following additional development and 
consideration:  

1.	Ask the Veteran to assist in the search for his VA 
treatment records by specifying dates, locations, and 
providers of treatments at VA facilities as pertinent to 
his left knee claim.  After allowing an appropriate time 
for response, contact the Naples VA Primary Care Clinic 
and the Bay Pines, Florida, VA Healthcare System, to 
obtain all of his relevant left knee treatment records, 
especially any outstanding records not already 
associated with the claims file.  If these requested 
records are unavailable, or the search for them 
otherwise yields negative results and further attempts 
to obtain these records would be futile, this must be 
documented in the claims file and the Veteran notified 
in accordance with 38 C.F.R. § 3.159(c)(2).



2.	Then readjudicate the claim for service 
connection for a left knee disorder in light 
of any additional evidence.  If this claim is 
not granted to the Veteran's satisfaction, 
send him an SSOC and give him an opportunity 
to respond to it before returning the file to 
the Board for further appellate consideration 
of this remaining claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West 2002 and Supp. 2007).  



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




 Department of Veterans Affairs


